Exhibit 10.1

 

[g142451kmi001.jpg]

 

 

May 31, 2013

 

WLR Recovery Fund IV, L.P.
WLR Recovery Fund III, L.P.
WLR AGO Co-Invest, L.P.
WLR/GS Master Co-Investment, L.P.
WLR IV Parallel ESC, L.P.
Wilbur L. Ross, Jr.
c/o WL Ross & Co. LLC
1166 Avenue of the Americas
New York, New York  10036

 

Re:          Sale of Assured Guaranty Ltd. Common Shares

 

Dear Sirs:

 

The Sellers identified below (collectively, the “Sellers”) have each indicated
that they wish to sell to Assured Guaranty Ltd. (“Assured Guaranty” or
“Purchaser”) the number of common shares, par value $0.01 per share (the
“Shares”), of Assured Guaranty identified on Exhibit A which the Sellers
currently own.  Assured Guaranty hereby agrees to purchase the Shares from the
Sellers, free and clear of all liens, security interests, claims and
encumbrances whatsoever, at U.S. $21.94 per Share.  The purchase price shall be
paid by wire transfer, and the shares shall be delivered, in accordance with
instructions to be provided by the Sellers and the Purchaser not less than one
business day prior to the Payment Date (as defined below).  Payment shall be
made on June 5, 2013 (the “Payment Date”), subject to delivery of the documents
listed below.

 

Each Seller hereby severally represents and warrants to the Purchaser as of the
date of this letter and as of the Payment Date (as if such representations and
warranties were made on the Payment Date) as follows:

 

(a)           Such Seller (other than Mr. Ross) is a limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.

 

 

Assured Guaranty Ltd. | Assured Guaranty Corp. | Assured Guaranty Municipal
Corp. | Assured Guaranty Re Ltd.

 

30 Woodbourne Avenue, 5th Floor

main

441 279 5700

info@assuredguaranty.com

www.assuredguaranty.com

Hamilton HM 08

fax

441 279 5701

 

 

Bermuda

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

(b)           Such Seller has full power and authority to enter into this Letter
Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance of this  Letter Agreement by such Seller
 and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Seller to authorize this
Letter Agreement and the transactions contemplated hereby and no further
approval or authorization by any of the managers, members or partners of such
Seller is required.  Such Seller has duly and validly executed and delivered
this Letter Agreement.  This Letter Agreement constitutes a legal, valid and
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
which affect the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies whether in law or in
equity.

 

(c)           Such Seller owns the Shares it is selling pursuant to this Letter
Agreement free and clear of all liens, security interests, claims and
encumbrances whatsoever.  The information in Exhibit A with respect to such
Seller is accurate and complete.

 

(d)           Such Seller has not used a broker or finder in connection with the
transactions contemplated hereby and the Purchaser will not have any liability
or otherwise suffer or incur any loss as a result of or in connection with any
brokerage or finder’s fee or other commission of any person retained by such
Seller in connection with the transactions contemplated by this Letter
Agreement.

 

(e)           Neither the execution, delivery and performance by such Seller of
this Letter Agreement, nor the consummation of the transactions contemplated
hereby, nor compliance by it with any of the provisions thereof, will
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of such Seller under
any of the material terms, conditions or provisions of (A) its organizational
documents or (B) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which such Seller is a
party or by which it may be bound, or to which such Seller or any of its
properties or assets may be subject, or (ii) violate any statute, rule or
regulation or, to the knowledge of such Seller, any judgment, ruling, order,
writ, injunction or decree applicable to such Seller or any of its properties or
assets, except in the case of clauses (i)(B) and (ii) for such violations,
conflicts and breaches as would not reasonably be expected to have a material
adverse effect on such Seller.

 

The Purchaser hereby represents and warrants to the Sellers as of the date of
this letter and as of the Payment Date (as if such representations and
warranties were made on the Payment Date) as follows:

 

2

--------------------------------------------------------------------------------


 

(a)           Purchaser is a company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

 

(b)           Purchaser has full power and authority to enter into this Letter
Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance of this  Letter Agreement by Purchaser  and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of Purchaser to authorize this
Letter Agreement and the transactions contemplated hereby and no further
approval or authorization by any of the directors or shareholders of Purchaser
is required.  Purchaser has duly and validly executed and delivered this Letter
Agreement.  This Letter Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect which affect
the enforcement of creditors’ rights generally and by equitable limitations on
the availability of specific remedies whether in law or in equity.

 

(c)           Sellers will not have any liability or otherwise suffer or incur
any loss as a result of or in connection with any brokerage or finder’s fee or
other commission of any person retained by Purchaser in connection with the
transactions contemplated by this Letter Agreement.

 

(d)           Neither the execution, delivery and performance by Purchaser of
this Letter Agreement, nor the consummation of the transactions contemplated
hereby, nor compliance by it with any of the provisions thereof, will
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of Purchaser under
any of the material terms, conditions or provisions of (A) its organizational
documents or (B) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which Purchaser is a party
or by which it may be bound, or to which Purchaser or any of its properties or
assets may be subject, or (ii) violate any statute, rule or regulation or, to
the knowledge of Purchaser, any judgment, ruling, order, writ, injunction or
decree applicable to Purchaser or any of its properties or assets, except in the
case of clauses (i)(B) and (ii) for such violations, conflicts and breaches as
would not reasonably be expected to have a material adverse effect on Purchaser.

 

The Purchaser’s obligation to pay for the Shares purchased hereunder is subject
to the receipt, on or before the Payment Date, by Computershare, Assured
Guaranty’s transfer agent, of such Shares by book-entry transfer to the account
specified by the Purchaser to the Sellers.

 

Each of the Sellers, on the one hand, and the Purchaser on the other hand, shall
bear their respective expenses with respect to the transactions contemplated
hereby.  Each Seller shall pay all sales, use, stamp, transfer, service,
recording and like taxes or fees, if any, imposed

 

3

--------------------------------------------------------------------------------


 

by any governmental authority in connection with the transfer and assignment of
the Shares to be sold by it hereunder.

 

All common shares of Assured Guaranty owned by the Sellers and their affiliates
that are not sold pursuant to this Letter Agreement shall remain subject to the
terms of the Investment Agreement, dated as of February 28, 2008, between
Assured Guaranty and WLR Recovery Fund IV, L.P., as amended as of November 13,
2008 and June 10, 2009 (the “Investment Agreement”) to the same extent that,
immediately prior to the sale of Shares pursuant to this Letter Agreement, such
shares were subject to the terms of the Investment Agreement.   Nothing in this
Letter Agreement shall be deemed to modify the Investment Agreement, which will
continue to remain in full force and effect following the purchase of the Shares
pursuant to this Letter Agreement.

 

The parties hereby agree that, prior to the sales contemplated hereby,
14,501,896 of the Shares held by the Sellers (other than Wilbur L. Ross, Jr.)
constitute Securities (as defined in the Investment Agreement) and, after the
sales contemplated hereby, 14,060,029 of the Shares held by the Sellers (other
than Wilbur L. Ross, Jr.) constitute Securities (as defined in the Investment
Agreement), including in each case without limitation, for purposes of
Section 5.6 of the Investment Agreement.

 

This Letter Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York without giving effect
to the principles of conflicts of law thereof.

 

4

--------------------------------------------------------------------------------


 

If the preceding accurately reflects our agreement, please sign the copies of
this letter and return one to my attention.

 

 

THE PURCHASER:

 

 

 

ASSURED GUARANTY LTD.

 

 

 

 

 

By:

/s/ James M. Michener

 

 

Title:

General Counsel

 

 

Agreed and accepted

 

as of May 31, 2013

 

 

 

THE SELLERS:

 

 

 

WLR RECOVERY FUND IV, L.P

 

 

 

 

 

By:

WLR Recovery Associates IV, LLC

 

 

Title: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Gibbons

 

 

Name:

Michael J. Gibbons

 

 

Title:

Principal Member

 

 

 

 

 

WLR RECOVERY FUND III L.P.

 

 

 

 

 

By:

WLR Recovery Associates III, LLC

 

 

Title: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Gibbons

 

 

Name:

Michael J. Gibbons

 

 

Title:

Principal Member

 

 

5

--------------------------------------------------------------------------------


 

WLR AGO CO-INVEST, L.P.

 

 

 

 

 

By:

WLR Recovery Associates IV, LLC

 

 

Title: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Gibbons

 

 

Name:

Michael J. Gibbons

 

 

Title:

Principal Member

 

 

 

 

 

 

 

 

 

WLR/GS MASTER CO-INVESTMENT, L.P

 

 

 

 

 

By:

WLR Master Co-Investment GP, LLC

 

 

Title: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Gibbons

 

 

Name:

Michael J. Gibbons

 

 

Title:

Principal Member

 

 

 

 

 

 

 

 

 

WLR IV PARALLEL ESC, L.P.

 

 

 

 

 

By:

INVESCO WLR IV Associates LLC

 

 

Title: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Gibbons

 

 

Name:

Michael J. Gibbons

 

 

Title:

Principal Member

 

 

 

 

 

/s/ Wilbur L. Ross, Jr.

 

WILBUR L. ROSS, JR.

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name of Seller

 

Total Number of Shares
Currently Held

 

Number of Shares to be Sold
Pursuant to this Letter
Agreement

 

WLR Recovery Fund IV, L.P.

 

16,505,636

 

4,154,734

 

WLR Recovery Fund III, L.P.

 

1,348,803

 

339,515

 

WLR AGO Co-Invest, L.P.

 

1,125,128

 

283,213

 

WLR/GS Master Co-Investment, L.P.

 

799,089

 

201,144

 

WLR IV Parallel ESC, L.P.

 

56,714

 

14,276

 

Wilbur L. Ross, Jr.

 

28,279

 

7,118

 

TOTAL

 

19,863,649

 

5,000,000

 

 

7

--------------------------------------------------------------------------------